Case: 18-60560      Document: 00515112452         Page: 1    Date Filed: 09/10/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 18-60560                      September 10, 2019
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
DENNIS OMAR GUERRA-GUERRA

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A099 667 429


Before REAVLEY, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Dennis Omar Guerra-Guerra, a native and citizen of El Salvador, failed
to appear at his May 26, 2006, removal hearing and was ordered removed from
the United States in absentia. In August 2017, Guerra-Guerra, asserting
changed country conditions, moved to reopen his removal proceedings in order
to file an application for asylum, withholding of removal, and relief under the
Convention Against Torture. Guerra-Guerra contended that since he came to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60560    Document: 00515112452     Page: 2   Date Filed: 09/10/2019


                                 No. 18-60560

this country, he had become a more devout Catholic, was now involved in
working to prevent youth from joining gangs, and he feared persecution by
gangs if he were to be returned to his country.        The immigration judge
determined that because Guerra-Guerra failed to establish what the country
conditions were in El Salvador in 2006 with respect to gangs and religious
activism, he failed to show changed country conditions.          The Board of
Immigration Appeals (BIA) agreed and dismissed Guerra-Guerra’s ensuing
appeal. Guerra-Guerra now petitions this court for review of the BIA’s order.
      Motions to reopen removal proceedings are “disfavored, and the moving
party bears a heavy burden.” Altamirano-Lopez v. Gonzales, 435 F.3d 547,
549-50 (5th Cir. 2006) (internal quotation marks and citation omitted). We
review the immigration court’s denial of Guerra-Guerra’s motion to reopen
removal proceedings “under a highly deferential abuse-of-discretion standard.”
Lugo-Resendez v. Lynch, 831 F.3d 337, 340 (5th Cir. 2016) (internal quotation
marks and citation omitted). The BIA abuses its discretion if its decision “is
capricious, irrational, utterly without foundation in the evidence, based on
legally erroneous interpretations of statutes or regulations, or based on
unexplained departures from regulations or established policies.” Id. (internal
quotation marks and citation omitted)
      Guerra-Guerra’s argument that he does not face a post-departure bar is
inapposite as the immigration court did not apply such a bar.         Although
Guerra-Guerra supplied evidence of gang violence toward church members
since he left El Salvador, his material did not address country conditions in El
Salvador in 2006, such that the BIA’s finding that Guerra-Guerra failed to
show a material change in country conditions is not without an evidentiary
foundation. See Ramos-Lopez v. Lynch, 823 F.3d 1024, 1026 (5th Cir. 2016);
Lugo-Resendez, 831 F.3d at 340.      This court lacks jurisdiction to review



                                        2
    Case: 18-60560      Document: 00515112452   Page: 3   Date Filed: 09/10/2019


                                 No. 18-60560

Guerra-Guerra’s challenge to the BIA’s refusal to exercise its discretionary,
sua sponte authority to reopen his case. See Enriquez-Alvarado v. Ashcroft,
371 F.3d 246, 249-50 (5th Cir. 2004).
      The petition for review is DENIED IN PART and DISMISSED IN PART
for lack of jurisdiction.




                                        3